  Case 19-14296          Doc 20     Filed 01/15/20 Entered 01/15/20 16:32:42           Desc Main
                                      Document     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS

In re:
                                                             Chapter 13
JENNIFER MAGNY,
                                                             Case No. 19-14296
         Debtor

              DEBTOR’S MOTION TO RECONSIDER MOTION TO DISMISS

         Jennifer Magny, (the “Debtor”) respectfully requests that the Court enter an Order
reconsidering the Order on the Motion to Dismiss. In support, the Debtor states as follows:
         1.       Last week, there was a miscommunication between the Debtor and Counsel on

whether or not to proceed with the bankruptcy case.

         2.       Shortly after filing the Motion to Dismiss, the Debtor subsequently clarified to

Counsel she in fact did not want to dismiss the case, but wanted Counsel to withdraw. An Order

dismissing the case entered while Counsel was drafting a Motion to Withdraw the Motion to

Dismiss.

         3.       Counsel and the Debtor are having amicable discussions, but the Debtor is

currently looking into possibly retaining new counsel.

         WHEREFORE, Jennifer Magny respectfully requests that the Court enter an Order:

         a.       allowing her to reopen her case; and

         b.       for such other relief as the Court deems just and proper.


Dated: January 15, 2020                         /s/ Herbert Weinberg
                                                Herbert Weinberg
                                                Rosenberg & Weinberg
                                                805 Turnpike Street, Ste 201
                                                North Andover, MA 01845
                                                (978) 683-2479
                                                Hweinberg@jrhwlaw.com
  Case 19-14296        Doc 20     Filed 01/15/20 Entered 01/15/20 16:32:42          Desc Main
                                    Document     Page 2 of 3


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

In re:
                                                           Chapter 13
JENNIFER MAGNY,
                                                           Case No. 19-14296
         Debtor


                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the Motion to Reconsider was this day sent, by mailing,
first class mail, postage prepaid, or through the Court’s ECF systems to the following and those
on the attached list:


Jennifer Magny                                      Carolyn Bankowski
20 Mercier Avenue                                   Chapter 13 Trustee
Dorchester, MA 02124                                P.O. Box 8250
                                                    Boston, MA 02114


U.S. Bankruptcy Court                               Philip S. Levoff, Esquire
J.W. McCormack Post Office & Court House            Law Offices of Philip S. Levoff
5 Post Office Square, Suite 1150                    Attorney for Charles Street Family
Boston, MA 02109-3945                               Chiropractic, Inc.
                                                    1172 Beacon Street, Suite 202
                                                    Newton, MA 02461-1148


         Signed under the penalties of perjury this 15th day of January, 2020.

                                               /s/ Herbert Weinberg
                                               Herbert Weinberg
                                               Rosenberg & Weinberg
                                               805 Turnpike Street, Ste 201
                                               North Andover, MA 01845
                                               (978) 683-2479
                                               Hweinberg@jrhwlaw.com
 Case 19-14296      Doc 20    Filed 01/15/20 Entered 01/15/20 16:32:42      Desc Main
                                Document     Page 3 of 3



Cavalry SPV I, LLC as assignee of             Philip S. Levoff
Citibank, N.A.                                Law Offices of Philip S. Levoff
500 Summit Lake Drive, Ste. 400               1172 Beacon Street
Valhalla, NY 10595                            Newton, MA 02461

Charles Street Family Chiropractic, Inc.      Portfolio Recovery Associates, LLC
102 Charles Street                            Dept. 922
Boston, MA 02114                              P.O. Box 4115
                                              Concord, CA 94524
Citibank
Attn: Recovery/Centralized Bankruptcy         Radius Global Solutions, LLC
Po Box 790034                                 PO Box 390846
St Louis, MO 63179                            Minneapolis, MN 55439

Discover Financial
Attn: Bankruptcy Department
Po Box 15316
Wilmington, DE 19850
